Citation Nr: 1446027	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-15 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for high cholesterol.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for night sweats.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.

6. Entitlement to service connection for fibromyalgia.

7. Entitlement to service connection for a bilateral leg disability, to include arthritis.

8. Entitlement to service connection for a bilateral foot disability, to include bone spurs, hallux valgus, and calcaneal tuberosities.

9. Entitlement to an initial compensable rating for hypertension.

10. Entitlement to an initial compensable rating for headaches.

11. Entitlement to an initial compensable rating for bilateral hearing loss.

12. Entitlement to an effective date earlier than August 1, 2006 for the grant of service connection for axillary dermatitis with partial alopecia (underarm dermatitis).

13. Entitlement to an effective date earlier than August 1, 2006 for the grant of service connection for osteoarthritis, onychomycosis, right foot, frostbite residuals.

14. Entitlement to an effective date earlier than May 6, 2011 for the grant of service connection for bilateral hearing loss.

15. Entitlement to an effective date earlier than March 18, 2013 for the grant of service connection for lumbar radiculopathy left side (left lower extremity).

16. Entitlement to service connection for a bilateral ankle disability.

17. Entitlement to service connection for a left knee disability, to include arthritis and meniscus tear.

18. Entitlement to an initial compensable rating for eczema behind the left ear from August 1, 2006 to May 2, 2011 and in excess of 30 percent from May 3, 2011 forward.

19. Entitlement to an initial rating for the low back in excess of 10 percent from May 5, 2009 to October 11, 2012 and in excess of 20 percent from October 12, 2012 forward.

20. Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy left side.

21. Entitlement to an initial compensable rating for underarm dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and from February 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned in a video-conference hearing in May 2014.  A transcript of that hearing was associated with the claims file and reviewed prior to this decision.

The issues of entitlement to service connection for a bilateral ankle disability and a left knee disability and an increased initial rating for eczema, low back disability, left leg radiculopathy, and underarm dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

During the Board hearing, the Veteran mentioned disagreeing with the effective date for the grant of service connection for osteoarthritis, onychomycosis, left foot, frostbite.  However, it does not appear that the Veteran filed a timely notice of disagreement with the effective date of that grant.  Therefore, the claim is not on appeal, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §§ 19.9(b), 20.200 (2013). 


FINDINGS OF FACT

1. On the record at the May 2014 Board hearing and before promulgation of a decision on the appeal, the Veteran requested a withdrawal of his appeal for the denial of service connection for high cholesterol, sleep apnea, and night sweats.

2. The evidence does not show that the Veteran has PTSD currently.

3. The evidence does not show that the Veteran has any acquired psychiatric disorder, including depression, currently.

4. The evidence does not show that the Veteran has fibromyalgia currently.

5. The evidence does not show that the Veteran has a bilateral leg disability currently.

6. The evidence shows that the current bilateral foot disabilities are related to service.

7. The evidence does not show that the Veteran had diastolic blood pressure predominantly 100 or more or systolic pressure predominantly 160 or more; and while the Veteran has been on continuous medication to treat his blood pressure, he is not shown to have a history of diastolic blood pressure of predominantly 100 triggering the need for such medication. 

8. The evidence does not show that the Veteran had prostrating attacks with his headaches.

9. The evidence does not show pure tone threshold and Maryland CNC test results warranting a compensable rating for hearing loss.

10. The evidence shows that VA did not receive a claim for service connection for underarm dermatitis until August 18, 2006, within one year of his second term of service.

11. The evidence shows that VA did not receive a claim for service connection for osteoarthritis, onychomycosis, right foot frostbite residuals until August 18, 2006, within one year of his second term of service.

12. The evidence is in relative equipoise that the Veteran had a bilateral hearing loss disability when he filed his claim and separated from service.

13. The evidence shows that the Veteran was diagnosed with left leg radiculopathy on April 28, 2009.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant on the issues of service connection for high cholesterol, sleep apnea, and night sweats have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3. The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4. The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5. The criteria for service connection for a bilateral leg disability, other than left leg radiculopathy, have not been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

6. The criteria for service connection for a bilateral foot disability, to include bone spurs, hallux valgus, and calcaneal tuberosities, have been met.  38 U.S.C.A. 
§§ 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

7. The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

8. The criteria for an initial compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).

9. The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2013).

10. The criteria for an effective date prior to August 1, 2006, for the grant of service connection for underarm dermatitis have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2013).

11. The criteria for an effective date prior to August 1, 2006, for the grant of service connection for osteoarthritis, onychomycosis, right foot frostbite residuals have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2013).

12. The criteria for an effective date of August 1, 2006 for the grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2013).

13. The criteria for an effective date of April 28, 2009, but not earlier, for the grant of service connection for lumbar radiculopathy left side have been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2006, September 2007, May 2009, and January 2010, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. These letters explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's disability claims in September 2006, March 2008, February 2009, February 2010, May 2011, and October 2012.  There is no indication or assertion that these examinations were inadequate for the claims decided herein.  To the contrary, they provided thorough rationale for conclusions and detail on diagnoses and symptoms appropriate for ratings determinations.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the May 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In the May 12, 2014 hearing, the Veteran's representative reported that the Veteran wished to withdraw his appeal for the denial of claims for service connection for high cholesterol, sleep apnea, and night sweats in accordance with 38 C.F.R. § 20.204.  The Veteran also confirmed his desire to withdraw the claims for sleep apnea and night sweats in a May 2014 written statement.  These requests were received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Thus, the Board has no jurisdiction, and the appeals of the denial of service connection for high cholesterol, sleep apnea, and night sweats are dismissed.  See 38 C.F.R. § 20.202.

III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to diagnose fibromyalgia, PTSD, depression, arthritis, or a leg disability, as this requires specialized knowledge to understand the complexities of the musculoskeletal and neurological systems, as well as psychological training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. 
§ 3.159(a).  The Board finds his statements credible as they are detailed and consistent. 




Psychiatric Disabilities

The criteria for service connection of a mental health disorder have not been met, because the evidence does not show a current diagnosis of PTSD, depression, or any other mental health disability that might be encompassed by the Veteran's claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.
   
The Veteran's claims for PTSD and depression include claims for any mental health disability reasonably identified by the evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  However, the evidence does not show any current diagnosis.  During the Board hearing, the Veteran reported that his main symptom was nightmares.  He has not reported any other current symptoms.  The February 2009 VA examiner diagnosed no mental health disabilities.  The examiner specifically found that the Veteran did not meet the DSM-IV criteria for PTSD and recorded no evidence of mental health symptoms or functional difficulty.  VA treatment records show a negative PTSD screen in July 2007.  During the March 2008 general medical examination, the VA examiner noted a history of depression and panic attacks.  This evidence is inconsistent and less probative in light of the negative diagnosis and no evidence in VA treatment records of any mental health issues.  

A lay person is not competent to diagnose a mental health disability.  See Jandreau, 492 F.3d at 1377.  The Veteran's reports of recurrent nightmares are outweighed by the negative diagnosis and lack of medical treatment for a mental health disability.  The Board notes that the Veteran had an in-service stressor event when he witnessed the death of two Korean officers.  However, the in-service stressor, without a current diagnosis, is not sufficient to satisfy the requirements for service connection for a psychiatric disability, to include PTSD or depression.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.       

Fibromyalgia and Bilateral Leg Disability

The criteria for service connection have not been met for the claims of fibromyalgia or leg pain and arthritis, because the evidence does not show a current disability aside from left lower extremity radiculopathy, which is already service-connected.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.

Medical evidence of record does not show any current neurological or leg disability, other than radiculopathy and a left knee meniscal tear.  Treatment records from physical therapy and general medical treatment during the Veteran's post-active-duty reserve service are silent for any such disabilities.  The VA examiner in March 2008 found no evidence to diagnose a leg condition or fibromyalgia.  In the March 2008 VA examination, the Veteran denied a bilateral leg condition and fibromyalgia.  

Similarly, during the Board hearing and the March 2008 VA examination, the Veteran did not know what fibromyalgia was.  Also, he continuously reported only experiencing symptoms in his left leg, specifically, pain shooting up from his foot and from behind his left knee.  The Veteran was granted service connection for left lower extremity radiculopathy in June 2013.  Treatment records from October 2006, April 2009, and September 2013 diagnose these leg pain and tingling symptoms as radiculopathy, secondary to the low back disability.  

As discussed above, the Veteran does not have the requisite knowledge or training to diagnose a musculoskeletal or neurological disability.  Moreover, aside from the claim, he has not alleged that he has either of those disabilities.  Therefore, the evidence does not support a finding of fibromyalgia or an independent leg disability upon which service connection could be granted.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  Any left leg pain and tingling has been associated with radiculopathy and will be considered in the rating of that disability, or alternatively, considered with the claim for a left knee disability.

Foot Disability

The criteria for service connection for bilateral hallux valgus, pes planus, and calcaneal tuberosities of the feet have been met.  See 38 C.F.R. § 3.303.

The evidence shows current foot disabilities.  The VA examiner in March 2008 diagnosed hallux valgus and calcaneal tuberosities of the feet.  The VA examiner in April 2009 diagnosed hallux valgus and pes planus (flat feet).  A September 2013 treatment record also notes structural deficits of the left foot.

The evidence shows an in-service incurrence of foot problems.  During the Board hearing, the Veteran testified that his feet began hurting and causing him problems after prolonged running during his second term of service.  Service medical records from February, June, and September 1999 show treatment for calluses, pain, and other complication to his feet, confirming his reports.  Treatment records from June and September 1999 direct that the Veteran limit his activity.  

The evidence shows that the current foot disabilities are related to over-use in service.  The March 2008 VA examiner concluded that the current foot disabilities were at least as likely as not related to chronic wear and tear from the military.  The examiner explained that the injuries were consistent with chronic pounding, jumping, running, and extreme weight bearing one might incur during a 20-year military career, based on the examiner's 26 years of clinic experience.  There are no negative opinions of record.  

Based on the evidence, the disabilities of hallux valgus, pes planus, and calcaneal tuberosities are related to service.  38 C.F.R. § 3.303.

IV. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements credible as they are consistent and detailed.

Hypertension

Hypertension is rated under the rating schedule for the cardiovascular system, 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  A compensable, 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Id.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.

The Veteran's hypertension does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.104, DC 7101.

The evidence does not show that the Veteran had diastolic blood pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Treatment records from the period on appeal show no blood pressure readings with diastolic pressure 100 or more or systolic pressure 160 or more.  See Reserve service records, VA treatment records. In December 2007 VA treatment, the Veteran reported a prior reading of 180 over 100, however, the reading taken during that treatment was 144 over 75.  The Veteran's reported reading of 180 over 100 shows the requisite pressures but is isolated and not a predominance of blood pressure at those levels.  The VA examiner in May 2011 recorded the Veteran's blood pressure as 150 over 96, 152 over 82, and 156 over 85.  Moreover, more current blood pressure readings from treatment in 2012 and 2013 showed diastolic pressure less than 100 and systolic pressure less than 160.  

During the Board hearing, the Veteran reported that his blood pressure was higher and that he took two medications to control it.  He reported that as long as he took the medications his blood pressure was normal.  He was unable to recall any specific blood pressure readings or whether the readings showed diastolic pressure 100 or more or systolic pressure 160 or more.  

Although the Veteran has provided subjective reports asserting that his hypertension disability warrants a higher rating, the objective clinical evidence does not support his assertion.  His reports alone are not probative evidence to support a compensable rating in light of the clinical evidence recited above.  See Caluza, 7 Vet. App. at 510-511.  Although he has taken medication, he has not had a history of readings that would warrant the compensable rating.  Service treatment records from a few years prior to the period on appeal do not show a history of diastolic pressure of 100 or more.  Specifically, records from February 2006 note diastolic blood pressure as 83 and records from February 2002 note diastolic pressure of 95 and 96.  In October 2006, right after the Veteran filed his claim, records show his blood pressure as 130 over 84.  The evidence does not show that prior to placement on medication the Veteran's diastolic blood pressure readings were at primarily 100 or above.  The criteria for a higher rating for hypertension have not been met or nearly approximated at any time during the claims period.  38 C.F.R. § 4.104, DC 7101.  A compensable rating for hypertension is denied.  Id.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses the symptoms of hypertension, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.73.

Headaches

Headaches are rated under 38 C.F.R. § 4.124a, concerning neurological conditions.  Migraine headaches will be assigned a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months and a 30 percent rating where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  A maximum 50 percent schedular rating is warranted where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The criteria for a compensable rating for headaches have not been met.  See 38 C.F.R. § 4.124a, DC 8100.  

The evidence does not show that the Veteran had prostrating attacks with his headaches.  The VA examiner in February 2010 noted headaches two to three times per week with no prostrating attacks or associated nausea, vomiting, rhinorrhea, eye tearing, or eye flashes.  The examiner found that the Veteran could continue ordinary activity during headaches.  Similarly, the VA examiner in October 2012 diagnosed tension headaches without prostrating attacks or any non-headache symptoms.  During the Board hearing, the Veteran reported experiencing a tingling in his right temporal lobe.  He denied any other symptoms and said he was able to go about his normal routine when he had the headaches.  The Veteran also reported that his headaches occurred more frequently, twice per week.  This frequency was noted by the VA examiners.  However, the frequency of his headaches does not change that fact that the evidence shows no prostrating attacks.  As such, a compensable rating for headaches is not warranted.  See 38 C.F.R. § 4.124a, DC 8100.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses headache symptoms, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.73.

Bilateral Hearing Loss

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  Further, all applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Veteran's hearing loss does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.85.

The evidence does not show pure tone threshold and Maryland CNC test results warranting a compensable rating.  In a March 2008 VA examination, the Veteran's hearing was recorded with a pure tone threshold average of 21 decibels in the right ear and 25 decibels in the left ear with speech recognition of 96 percent in the right ear and 100 percent in the left ear.  His hearing was recorded with a pure tone threshold average of 25 decibels in the right ear and 30 decibels in the left ear with speech recognition of 96 percent in both ears in a May 2011 VA examination.  

The May 2011 VA examination results show more severe hearing loss and will be used in this analysis.  Combining the left ear 30 decibel average with the 96 percent speech recognition yields a I in Table VI.  See 38 C.F.R. § 4.85.  Combining the right ear 25 decibel average with the 96 percent speech recognition also yields a I in Table VI.  See id.  Two I's combine for a zero, or non-compensable, rating in Table VII.  See id.  No compensable level of hearing loss is shown.  See 38 C.F.R. § 4.85.

The Board has considered the Veteran's statements of difficulty hearing the television and having to turn his head to the right to hear with his better ear and notes that he is competent to report these symptoms.  See Jandreau, 492 F.3d at 1377.  The Board also finds him credible as the statements are detailed and consistent.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability, as they directly address the rating criteria for the Veteran's hearing loss.  
   



Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension, headaches, and hearing loss are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address elevated blood pressure readings and the need for hypertension medication, as well as, headache pain or tingling. His hearing loss was measured and rated based on pure tone threshold average and speech discrimination.  The lay reports of difficulty hearing the television and better hearing on one side are typical of hearing loss claims and do not present an unusual disability picture.  Referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has worked throughout the entire appeal period.  He does not contend, nor does the evidence show, that he is unemployable as a result of his service-connected disabilities.  See Hearing Transcript at 54.  Therefore, any inferred TDIU claim is inapplicable.
V. Earlier Effective Date

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Underarm dermatitis and Osteoarthritis, Onychomycosis, Right Foot Frostbite Residuals

The evidence shows that the appropriate effective date for the grant of service connection for underarm dermatitis and right foot frostbite residuals is August 1, 2006, or the day following separation from active service.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Veteran filed his claim for service connection for the above disabilities on August 18, 2006.  The Veteran's Form DD214 shows that he separated from active service on July 31, 2006.  As his claim for service connection was filed within a year of separation, the appropriate effective date is the day after he separated from active service, or August 1, 2006.

The Veteran contends that he filed a claim for service connection for these disabilities in 1979, after his first period of active service.  The record does not contain any statement from the Veteran asserting entitlement to benefits received before August 18, 2006.  The Board finds the Veteran credible in his statements.  However, a legal claim for benefits is a communication in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit, received by VA.  38 C.F.R. §§ 3.1(p), 3.151(a).  As the Veteran's 1979 assertion was never received by VA, it never became a legal claim.  The earliest claim for these disabilities was received by VA on August 18, 2006.  Therefore, August 1, 2006 is the appropriate effective date for the grant of service connection for underarm dermatitis and right foot residuals of frost bite.  See 38 C.F.R. § 3.400. 

Bilateral Hearing Loss

The evidence shows that the appropriate effective date for bilateral hearing loss is August 1, 2006, the day after the Veteran separated from active duty.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

During the Board hearing, the Veteran explained that he believed the correct effective date for bilateral hearing loss was August 1, 2006, or the date upon which hearing loss disability was granted for his left ear.  

The evidence is in relative equipoise as to whether the Veteran had right ear hearing loss for disability purposes when he separated from active service and filed his claim for hearing loss disability.  VA regulations recognize hearing loss as a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater.  38 C.F.R. § 3.385.  An in-service hearing evaluation from February 2006 shows right ear auditory threshold of 45 decibels at the 4000 Hertz level.  A February 2005 in-service hearing evaluation records 40 decibels at the 3000 Hertz level and 50 decibels at the 4000 Hertz level in the right ear.  Both of these in-service hearing evaluations show hearing loss satisfying the VA requirements for a disability.  Assuming these evaluations were accurate, there is no reason to believe the Veteran's hearing loss would have improved after service.        

VA examinations in September 2006 and March 2008 recorded less right-ear hearing loss than that reflected in service.  The May 2011 VA examination recorded right-ear hearing loss for disability purposes.  The Board has no way of knowing whether the in-service or VA hearing evaluations are more accurate.  Both are standard, federal records relied upon by VA in deciding disability claims.  As such, the evidence is in equipoise as to whether the Veteran had a hearing loss disability in his right ear at the time he filed his claim.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that he had a right-ear hearing loss disability for VA purposes when he filed his August 18, 2006 claim.  See 38 C.F.R. § 3.102.  Therefore, the appropriate effective date for right ear hearing loss, and bilateral hearing loss, is August 1, 2006, or the day after the Veteran separated from active service.  See 38 C.F.R. § 3.400.

Left Lower Extremity Radiculopathy

The evidence shows that the appropriate effective date for the grant of service connection for left lower extremity radiculopathy is April 28, 2009.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran's claim for radiculopathy, or pain, in his left lower extremity is considered part of his earlier claim for a leg disability.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009).  As such, the date of his claim for left lower extremity radiculopathy is August 3, 2007, or the date his claim for a bilateral leg disability was received.

However, the evidence shows that the Veteran did not have a left leg disability at the time of his claim.  As discussed in more detail above, the VA examiner in March 2008 found no evidence of a lower extremity disability.  The Veteran also denied any leg condition at that time.  

The Veteran's claim for a bilateral leg disability was still on appeal when VA received medical records from Neurology Consultants of Montgomery.  Records from April 28, 2009 show that the Veteran was treated for left hip pain radiating down his leg and diagnosed with left S1 radiculopathy.  Based on the evidence of record, April 2009 was the first time the Veteran was treated for radiculopathy pain and given a diagnosis.  Therefore, April 28, 2009 is the date upon which the Veteran was first diagnosed with left leg radiculopathy and the date upon which entitlement arose.  April 28, 2009 is the later date as compared to August 3, 2007 and is the appropriate effective date for the grant of service connection for left leg radiculopathy.  See 38 C.F.R. § 3.400.    

The evidence supports a finding of service connection for hallux valgus, pes planus, and calcaneal tuberosities foot disabilities; and an earlier effective date for the grant of bilateral hearing loss and for the grant of left lower extremity radiculopathy.  See 38 C.F.R. §§ 3.303, 3.400.  The evidence is against a finding of service connection for a mental health disorder, fibromyalgia, and a bilateral leg disability; and a compensable rating for hypertension, headaches, and hearing loss; and an earlier effective date for the grant of service connection for underarm dermatitis and right foot frostbite residuals.  See 38 C.F.R. §§ 3.303, 3.400, 4.85, 4.104, 4.124a.  The benefit of the doubt was afforded where applicable.  See 38 C.F.R. § 3.102.


ORDER

The appeal of the denial of service connection for high cholesterol is dismissed.

The appeal of the denial of service connection for sleep apnea is dismissed.

The appeal of the denial of service connection for night sweats is dismissed.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, including depression, is denied.

Service connection for fibromyalgia is denied.

Service connection for a bilateral leg disability, other than left leg radiculopathy, is denied.

Service connection for a bilateral foot disability, to include pes planus, hallux valgus, and calcaneal tuberosities, is granted.

An initial compensable rating for hypertension is denied.

An initial compensable rating for headaches is denied.

An initial compensable rating for bilateral hearing loss is denied.

An effective date prior to August 1, 2006, for the grant of service connection for underarm dermatitis is denied.

An effective date prior to August 1, 2006, for the grant of service connection for osteoarthritis, onychomycosis, right foot frostbite residuals is denied.

An effective date of August 1, 2006 for the grant of service connection for bilateral hearing loss is granted.

An effective date of April 28, 2009, but not earlier, for the grant of service connection for lumbar radiculopathy left side is granted.


\
REMAND

The March 2008 VA examiner reasoned that the Veteran's years of service at least as likely as not caused wear and tear of his feet and ankles.  However, the examination is unclear as to whether there is a current disability of the Veteran's ankles, other than pain.  Therefore, an additional examination is necessary for clarification.

Treatment records from June 2013 show a meniscus tear in the left knee, which is considered part of the claim for a left knee disability.  See Brokowski, 23 Vet. App. at 90.  A VA examination is necessary to address this disability along with the claimed arthritis in the left knee and whether it is related to service or to the service-connected bilateral foot disabilities, as referenced in September 2013 treatment records. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

During the Board hearing, the Veteran reported experiencing flare-ups in back pain.  The VA examiners did not address the functional impacts of flare-ups on the Veteran's back disability.  An additional examination is necessary.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Left leg radiculopathy should also be addressed in the examination as associated with the low back disability.  

During the Board hearing, the Veteran reported that the eczema behind his ear and underarm dermatitis had worsened.  Therefore an additional examination is needed.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims worsening of the disability and the available evidence is too old to adequately evaluate the current severity).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertaining to the disability claims.

2. Schedule the Veteran for a musculoskeletal examination and forward the claims file to the examiner.  The examiner should address the following:

a. Does the Veteran have a current left or right ankle disability?

b. Is the left or right ankle disability at least as likely as not related to service? 

Take note of the March 2008 VA examiner statement that arthritis of the ankles is consistent with chronic wear and tear associated with founding, jumping, running, and extreme weight bearing one might endure during a 20-year military career.

c. Is the right or left ankle disability at least as likely as not caused by a service-connected foot disability?

d. Is the right or left ankle disability at least as likely as not aggravated beyond the natural progression by a service-connected foot disability?

e. Does the Veteran have arthritis in his left knee currently?

f. Are any left knee disabilities, including arthritis and the 2013 meniscus tear, at least as likely as not related to service?

g. Are any left knee disabilities, including arthritis and the 2013 meniscus tear, at least as likely as not caused by a service-connected foot disability?

h. Are any left knee disabilities, including arthritis and the 2013 meniscus tear, at least as likely as not aggravated beyond the natural progression by a service-connected foot disability?

i. The examiner should discuss the symptoms associated with the Veteran's service-connected low back disability (including frequency and severity). All pertinent pathology associated with the right ankle disability should be annotated in the report. The examiner must document any limitation of motion, including any limitation of motion due to pain and any functional loss, including due to pain or weakness, and to document all objective evidence of those symptoms. In addition, the examiner must provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use. The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms. 

j. Evaluate the current severity of the lumbar radiculopathy, left lower extremity.  Discuss any associated neurological manifestations indicating whether or not the Veteran's symptoms of pain, numbness, loss of sensation, and tingling are productive of (i) mild incomplete paralysis; (ii) moderate incomplete paralysis; (iii) moderately severe incomplete paralysis; (iv) severe incomplete paralysis with marked atrophy; or, (v) complete paralysis with foot dangles and drops, no active movement of the muscles below the knee, and weakened or lost flexion of the knee. All pertinent pathology associated with the Veteran's service-connected left leg disability - to include any instability, pain, limitation of motion (including after initial and repetitive movement) - should be annotated in the examination report.

The examiner should also identify all symptomatology that is due to the Veteran's service-connected lumbar radiculopathy of the left lower extremity, differentiating it from that which is due to any nonservice-connected left foot or other disorder that may be diagnosed.

The examiner should consider all lay and medical evidence of record and provide detailed rationale for the opinions offered.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Schedule the Veteran for a VA skin examination to address the present severity of his left ear and underarm dermatitis. The examiner should address the percentage of the entire body and/or exposed areas affected and whether any systemic therapy such as corticosteroids or other immunosuppressive drugs are necessary; and if so, how often. The claim file should be made available to and be reviewed by the examiner in conjunction with the examination.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Rebecca Poulson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


